In a probate proceeding in which Scott Pete petitioned to vacate a decree dated January 5, 2005, admitting the decedent’s will to probate, Janulyn McKanic appeals, as limited by her brief, from so much of an order of the Surrogate’s Court, Queens County (Nahman, S.), dated July 13, 2006, as granted Scott Pete’s motion to depose the business entity that allegedly prepared the will and to extend the deadline for filing objections to probate.
Ordered that the appeal is dismissed as academic in light of our determination on the companion appeal (see Matter of McKanic, 50 AD3d 1145 [2008] [decided herewith]), with costs. Fisher, J.P., Ritter, Dillon and McCarthy, JJ., concur.